368 F.2d 1005
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GLAZER'S WHOLESALE DRUG COMPANY, Inc., Respondent.
No. 23135.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1966.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Edith Nash, Atty., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Elliott Moore, Atty. N.L.R.B., Washington, D.C., for appellant.
Emil Corenbleth, Dallas, Tex., for respondent.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board petitions for the enforcement of its order based upon a finding that respondent, Glazer's Wholesale Durg Co., Inc., violated Section 8(a)(1) by unlawful and coercive interrogation of its employees and Section 8(a)(3) by the discharge of two of its employees because of their union activities.  National Labor Relations Act, 29 U.S.C.A. Secs. 158(a)(1) and (a)(3).  We have carefully reviewed the record and find that although the evidence concerning the alleged violations is in sharp conflict, the trial examiner exercised a valid credibility choice.  The examiner's conclusions that respondent coercively interrogated its employees and that it was unlawfully motivated in the discharge of two of its employees, which conclusions were adopted by the Board, are amply supported by substantial evidence on the record as a whole.  The petition is granted and the Board's order is


2
Enforced.